MEMORANDUM *
In his habeas petition, Mohammed Spak Abdalla (“Abdalla”) contends that the state court committed constitutional error by rejecting his proposed voluntary intoxication jury instruction. However, Abdalla failed to demonstrate that the state court’s decision was contrary to clearly established United States Supreme Court precedent. See Lockyer v. Andrade, — U.S. -, -, 123 S.Ct. 1166, 1172, 155 L.Ed.2d 144 (2003). Since Abdalla failed to demonstrate that his alcohol consumption affected his mental capacity or intent, a voluntary intoxication instruction was not warranted or constitutionally required. See Clabourne v. Lewis, 64 F.3d 1373, 1380 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication'; and may not be cited to or by the courts of tiiis circuit except as provided by Ninth Circuit Rule 36-3.